--------------------------------------------------------------------------------

Exhibit 10.32
 
Varilease Finance, Inc.
6340 South 3000 East, Suite 400
Salt Lake City, UT 84121
www.varilease.com
tel   801.733.8100
fax  801.733.8900
SALE LEASEBACK AGREEMENT
 
THIS SALE LEASEBACK AGREEMENT (“Agreement”), between USA TECHNOLOGIES, INC., a
Pennsylvania corporation, having its chief executive offices at 100 Deerfield
Lane, Suite 140 , Malvern, PA 19355 (“Seller”) and VARILEASE FINANCE, INC., a
Michigan corporation, having its chief executive offices at 6340 South 3000
East, Suite 400, Salt Lake City, UT 84121 (“Purchaser”) is dated and effective
this April 30, 2014.
 
WHEREAS, Purchaser, as Lessor, and Seller, as Lessee, have entered into Schedule
No. 01 dated April 30, 2014 (the “Schedule”) as it incorporates the terms and
conditions of Master Lease Agreement dated April 30, 2014 (the “Master
Agreement”).  The Schedule and Master Agreement shall hereinafter be referred to
collectively, as the “Lease”;
 
WHEREAS, Seller desires Purchaser to purchase from Seller property and equipment
listed on one or more Authorizations for Progress Payment and/or an Installation
Certificate (collectively, “Authorizations” and individually, “Authorization”)
(collectively, the “Equipment” and individually, an “Item of Equipment”), and
lease the Equipment back from Purchaser; and,
 
WHEREAS, Purchaser desires to buy the Equipment from Seller and lease the
Equipment to Seller under the terms and conditions of this Agreement, the
Authorizations and the Lease.
 
NOW, THEREFORE, in consideration of the foregoing and in further consideration
of the representations and covenants contained herein, the parties agree as
follows:
 
1.
Purchase and Sale.  Seller hereby sells and Purchaser hereby purchases the
Equipment (including all maintenance records, schematics, logic books, manuals,
cables, kick plates, form stands, diagnostics and microfiche necessary for the
installation, maintenance and operation of the Equipment) described in one or
more Authorizations signed by Seller.  Each Authorization upon the execution and
delivery thereof, shall be incorporated into this Agreement by this reference,
and collectively, the Authorizations shall comprise the Equipment.

 
2.
Purchase Price.  Purchaser and Seller hereby agree that the purchase price to be
paid to Seller by Purchaser for the Equipment shall be $2,000,916.54. which
shall be payable to Seller under the terms and conditions of this Agreement, the
Authorizations and the Lease.

 
3.
Taxes.  Seller represents and warrants that it is responsible for and it has
paid all sales and use, property and other taxes assessed or due in connection
with Seller’s purchase, use and possession of the Equipment prior to this sale
to Purchaser.  Seller will pay all taxes in the nature of excise, sales or use
taxes imposed upon Seller by any state or political subdivision by reason of the
sale provided for herein.  Notwithstanding the foregoing, Purchaser warrants
that this purchase is for resale and will provide Seller with Purchaser’s resale
exemption certificate number.

 
4.
Warranty of Title.  SELLER HEREBY WARRANTS TO PURCHASER, ITS SUCCESSORS AND
ASSIGNS, THAT SELLER HAS GOOD AND MARKETABLE TITLE TO THE EQUIPMENT, FREE AND
CLEAR OF ALL CLAIMS, LIENS, ENCUMBRANCES AND RIGHTS OF OTHERS OF ANY NATURE
WHATSOEVER OTHER THAN ANY ASSIGNMENT, SUBLEASE, RENTAL, OR PROCESSING OR SIMILAR
AGREEMENTS ENTERED OR TO BE ENTERED INTO FROM TIME TO TIME BETWEEN THE SELLER
AND ITS CUSTOMERS OR AGENTS RELATING TO THE EQUIPMENT AND THE USE THEREOF BY ITS
CUSTOMERS (“CUSTOMER AGREEMENTS”).  BY THIS AGREEMENT, AND SUBJECT TO THE TERMS
OF THE LEASE, THE PARTIES AGREE THAT TITLE AND OWNERSHIP OF THOSE ITEMS OF
EQUIPMENT SPECIFIED IN ANY AUTHORIZATION SHALL PASS TO PURCHASER AT THE TIME
SELLER SIGNS SUCH AUTHORIZATION, AT WHICH TIME SELLER SHALL GRANT, BARGAIN,
SELL, TRANSFER AND DELIVER TO PURCHASER ALL OF SELLER’S RIGHT, TITLE AND
INTEREST IN THE ITEMS OF EQUIPMENT DESIGNATED ON THE AUTHORIZATION, TO HAVE AND
TO HOLD EACH ITEM OF EQUIPMENT UNTO PURCHASER, ITS SUCCESSORS AND ASSIGNS,  BY
EXECUTING A BILL OF SALE IN FAVOR OF PURCHASER.  SUBJECT TO THE CUSTOMER
AGREEMENTS, SELLER HEREBY INDEMNIFIES PURCHASER AGAINST ALL CLAIMS AND COSTS
INCURRED IN THE DEFENSE OF TITLE TO THE EQUIPMENT BY ANYONE CLAIMING BY OR
THROUGH SELLER.  Seller is transferring to Purchaser good title to the
Equipment, free and clear of all liens and encumbrances of any kind or
description other than the Customer Agreements, and each Item of Equipment will
be at the time of signing of each Authorization, in good operating condition and
appearance and installed (if applicable) and operating in accordance with all
manufacturer specifications.  Effective at the time of signing of each
Authorization, Seller assigns to Purchaser all of its rights and interests in
and to any software specified in each Authorization, together with all vendor
representations, warranties and indemnities pertaining thereto, and in any
license agreement entered into by Seller in connection with such
software.  Provided no Event of Default has occurred and is continuing under the
Lease, Seller is hereby authorized to use such software consistent with the
license agreement relating thereto, and to communicate directly with any
licensor in all matters relating to the software and license agreement.  Seller
agrees to perform and discharge when due each and every obligation of licensee
under each license agreement and to not breach any provision of the
license.  Seller assumes and indemnifies Purchaser against all liabilities or
claims arising in connection with such license.

 
5.
Manufacturer’s Warranties.  Seller hereby assigns to Purchaser all warranties
and indemnities with respect to the Equipment made by the manufacturer thereof.

 
6.
Security Interest.  Seller hereby reserves a security interest in the Equipment,
which interest shall be automatically terminated upon payment by Purchaser of
the purchase price as set forth in each Authorization.

 

Page 1 of 7

 

 

 
7.
Purchaser’s Obligations.  Seller hereby acknowledges that Purchaser’s
obligations hereunder are expressly subject to the following conditions:

 
a.      
Purchaser’s receipt of the Master Agreement, Schedule, and supplemental
documentation pursuant to section 10 of the Schedule within five (5) business
days from the date of this Agreement.  Should the Lease not be executed and
delivered by Seller within such five-day period then, at the option of
Purchaser, this Agreement shall be null and void ab initio.

 
b.      
Purchaser’s receipt of properly executed Authorization(s) and Bill(s) of Sale
given by Seller in favor of Purchaser.

 
c.      
Purchaser’s receipt and review of certified UCC searches, or standard UCC
searches if certified UCC searches are not available, against Seller showing no
security interests, liens or encumbrances on any Item of Equipment, or partial
releases of any UCC liens or encumbrances and/or subordinations from lien
holders, in a form reasonably acceptable to Purchaser.

 
d.      
Purchaser’s receipt and review of evidence of Seller’s ownership of the
Equipment.

 
e.      
Any other documentation reasonably required by Purchaser

 
8.
Seller’s Representations and Warranties.  Seller represents and warrants to
Purchaser that:

 
a.      
Seller is duly organized, validly existing and in good standing under the laws
of the state of its organization and in all jurisdictions where such
qualification is required for it to conduct its business.

 
b.      
This Agreement has been duly authorized by Seller, and upon execution and
delivery by the parties thereto, shall constitute the valid, legal and binding
obligation of Seller enforceable in accordance with its terms.

 
c.      
No event has occurred or is continuing which constitutes an event of default
under this Agreement or the Lease.  No consent, approval or authorization of or
by any court, administrative agency or other governmental authority is required
in connection with the execution, delivery or performance by Seller of, or the
consummation by Seller of the transaction contemplated by this Agreement.

 
d.      
The transaction contemplated by this Agreement complies with all applicable
federal and state laws, rules and regulations applicable to Seller.

 
9.
Purchaser’s Representations and Warranties.  Purchaser represents and warrants
to Seller that:

 
a.      
Purchaser is a corporation duly organized, validly existing and in good standing
under the laws of the State of Michigan and in all jurisdictions where such
qualification is required for it to conduct its business.

 
b.      
This Agreement has been duly authorized by Purchaser, and upon the execution and
delivery by the parties thereto, shall constitute the valid, legal and binding
obligation of Purchaser enforceable in accordance with its terms.

 
c.      
The transactions contemplated by this Agreement comply with all material federal
and state laws, rules and regulations applicable to Purchaser.

 
10.
Default and Remedies.  In the event any of Seller’s representations made
hereunder should be false or misleading in any material respect, or in the event
Seller should breach any of its warranties or obligations under this Agreement,
Purchaser shall be entitled to exercise all rights and remedies available to it
at law or in equity together with all of its rights and remedies under the Lease
in Purchaser’s discretion as if they were set forth in this Agreement, and for
purposes hereof all such rights and remedies shall be incorporated herein by
this reference.

 
11.
Successors. Purchaser and Seller agree that this Agreement shall inure to the
benefit of and shall be binding upon Seller and Purchaser, their respective
successors and assigns. Any assignment by Purchaser shall not require Seller’s
prior written approval provided such assignee agrees to observe Purchaser’s
covenant of quiet enjoyment under the Master Agreement.  Seller shall not assign
any interest in this Agreement without Purchaser’s prior written consent.

 
12.
Survival of Covenants. Purchaser and Seller agree that the warranties, covenants
and agreements contained in this Agreement shall survive the passing of title to
the Equipment.

 
13.
Entire Agreement. Seller and Purchaser agree that this Agreement and the Lease,
together with any amendments, supplements or riders thereto, shall constitute
the entire agreement between the parties with respect to the Equipment and shall
supersede all proposals, oral or written, all prior negotiations and all other
communications.

 
14.
General.  This Agreement may only be modified by a subsequent writing executed
by both parties.  If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired
thereby.  This Agreement shall be governed by the laws of the State of Michigan
without giving effect to the principles of conflict of laws.  Section headings
are for convenience only and shall not be construed as part of this Agreement.

 

Page 2 of 7

 

 

 
IN WITNESS WHEREOF, the parties have executed this Sale Leaseback Agreement on
the date shown above.

            PURCHASER:   SELLER:   VARILEASE FINANCE, INC. USA TECHNOLOGIES,
INC.             By: /s/ Kristy Phillips   By: /s/ David M. DeMedio   Name:
Kristy Phillips   Name: David M. DeMedio   Title: Vice President   Title: CFO  
           

 

Page 3 of 7

 

 

 
Varilease Finance, Inc.
6340 South 3000 East, Suite 400
Salt Lake City, UT 84121
www.varilease.com
tel   801.733.8100
fax  801.733.8900
SCHEDULE NO. 01
 
SCHEDULE NO. 01 dated April 30, 2014 (the “Schedule”) between VARILEASE FINANCE,
INC. (the “Lessor”) and USA TECHNOLOGIES, INC. (the “Lessee”) incorporates by
reference the terms and conditions of Master Lease Agreement dated April 30,
2014 between Lessor and Lessee (the “Master Agreement”) and constitutes a
separate lease between Lessor and Lessee.  The Schedule and Master Agreement are
hereinafter referred to collectively, as the “Lease”.  All capitalized terms
used herein but not defined herein shall have the same meanings ascribed to them
in the Master Agreement.
 
1.  
Equipment: Remote cashless point of sale Eport equipment as more fully described
in the attached Exhibit A of two (2) pages which by this reference becomes a
part hereof.

 
2.  
Equipment Location: Headquartered at 100 Deerfield Lane, Suite 140, Malvern, PA
19355.

 
3.  
Total Equipment Cost:    $2,000,916.54

 
4.  
Base Term:                       36 Months

 
5.  
Base Monthly Rental:     $54,665.04 (plus applicable sales/use tax)

 
6.  
Deposit:                          $54,665.04 applied to the last Base Monthly
Rental (plus applicable sales/use tax).  Lessee shall pay the last Base Monthly
Rental in advance upon the execution of this Schedule.  Lessee acknowledges and
agrees that, notwithstanding anything to the contrary herein, this payment is
non-refundable to Lessee under any circumstances, including, without limitation,
any termination of this Lease for any reason prior to the end of its scheduled
term.  This payment shall be deemed earned by Lessor, and upon receipt by
Lessor, shall immediately be applied to satisfy Lessee’s obligation to make the
last Base Monthly Rental. Lessee and Lessor acknowledge that the $50,000
previously paid to Lessor by Lessee shall be applied by Lessor as a credit
towards the deposit due hereunder.

 
7.  
Base Lease Rate Factor: 0.02732

 
8.  
Floating Lease Rate Factor:  The Base Lease Rate Factor shown in Section 7,
which is used to calculate the Base Monthly Rental, shall increase 0.00008775
for every five (5) basis point increase in 36-month U.S. Treasury Notes, until
all Items of Equipment have been installed, at which point the date set forth on
the Installation Certificate of the Lease shall have occurred.  The 36-month
U.S. Treasury Note yield used as the basis for the derivation of the Base Lease
Rate Factor contained herein is 0.82%.

 
9.  
Equipment Return Location:  To Be Advised

 
10.  
Special Terms:

 
a.      
Self Maintenance: For this Schedule only, Lessee shall, during the term of the
Lease, self-maintain the Equipment, including Improvements, in accordance with
manufacturer recommendations, or engage the services of a maintenance
organization (the “Maintenance Organization”) to maintain the Equipment,
including Improvements, and provide Lessor upon request with a copy of such
maintenance contract as amended or supplemented, if applicable.  During the term
of the Lease, Lessee shall, at its expense, keep the Equipment, including
Improvements, in good working order, repair, appearance and condition and make
all necessary adjustments, repairs and replacements, all of which shall become
the property of Lessor.  Lessee shall not use or permit the use of the
Equipment, including Improvements, for any purpose for which, in the opinion of
the manufacturer of the Equipment, including Improvements, or Maintenance
Organization, the Equipment, including Improvements, is not designed or
intended.

 
b.      
Authorization for Automatic Withdrawals:  Lessee hereby authorizes Lessor or its
assigns to electronically transfer all rental payments and other sums required
to fulfill Lessee’s contractual obligation under the Lease from Lessee’s account
maintained with its financial institution, and Lessee agrees to execute and
deliver an Authorization Agreement for Automatic Withdrawals to Lessor to effect
such transfers.  Failure or refusal of Lessee to authorize such transfers or
failure of Lessor or its assigns to receive such payments by electronic transfer
shall constitute an additional Event of Default under Section 16(a) of the
Master Agreement.

 
Lessee Initials: SPH
 
c.      
Guaranty:  Notwithstanding anything to the contrary herein, the parties
acknowledge and agree that this Lease is guaranteed by Stitch Networks
Corporation and USAT Capital Corp, LLC as set forth in the Guaranty documents,
each dated April 30, 2014, copies of which are attached hereto and incorporated
herein.

 

Lessor Initials: KP Lessee Initials: SPH

d.      
Sale Leaseback:  Notwithstanding anything to the contrary herein, the parties
acknowledge and agree that this transaction is structured as a sale leaseback,
whereby Lessor shall purchase the equipment from Lessee for purposes of leasing
the equipment back to Lessee in accordance with the terms and conditions set
forth in the Sale Leaseback Agreement dated April 30, 2014, a copy of which is
attached hereto and incorporated herein.

 

Page 4 of 7

 

 

 
e.      
Master Agreement Amendment: For purposes of this Schedule only,  the following
shall be added as the last sentence of Section 19(b) of the Master Agreement “At
the conclusion of option (ii) above and upon Lessee’s payment to Lessor of (i)
all unpaid Rental Payments, including any applicable sales tax, (ii) all unpaid
property taxes, (iii) all accrued but unbilled property taxes, and (iv) all
unpaid late charges, any and all of the Lessor’s and/or any Assignee’s right,
title and interest in and to the Equipment shall pass to Lessee, or if the
Equipment includes software which is subject to a license, then any and all of
Lessor’s or any Assignee’s rights, title, and interests in and to the software
shall pass to Lessee, and the Lease shall terminate.  At the time of such
termination, Lessor shall remove of record any and all UCC financing statements
and any other applicable filings and recordings evidencing the Lease”.  All
other terms and conditions of the Master Agreement shall remain in full force
and effect without change.

 
f.      
Tax Payment and Indemnification: Notwithstanding anything to the contrary in the
Master Agreement, for this Schedule only, during the term of the Lease, Lessee
shall pay directly all taxes, fees, and assessments, including, but not limited
to, sales, use and property tax, that may be imposed by any taxing authority on
the Equipment, on its purchase, ownership, delivery, possession, operation,
rental, return to Lessor or its purchase by Lessee (collectively,
“Taxes”).  Lessee hereby agrees to indemnify and hold Lessor harmless from and
against any and all losses incurred by Lessor arising out of Lessee’s absolute
and unconditional obligation to remit any and all Taxes directly to the taxing
authority as required under the laws of the state where any Item of Equipment is
located (“Jurisdiction”), and to provide quarterly and/or annual reports, as
applicable, to Lessor verifying that all Taxes have been paid in accordance with
the laws of each applicable Jurisdiction.  Lessee further agrees to indemnify,
defend and hold Lessor harmless from and against any and all demands, claims,
costs, expenses, attorney fees or liabilities that may result therefrom or from
enforcement of this Indemnification.

 
Lessee Initials: SPH
 
g.      
Tracking Report: Lessee hereby agrees to provide to Lessor, on a quarterly basis
or as requested by Lessor, a current location tracking report for all Items of
Equipment, in a form satisfactory to Lessor in its sole discretion.  FAILURE OF
LESSEE TO PROVIDE THE TRACKING REPORT TO LESSOR AS PROVIDED HEREIN SHALL
CONSTITUTE AN EVENT OF DEFAULT UNDER SECTION 16(a)(IV) OF THE MASTER
AGREEMENT.  

 
h.      
Master Agreement Amendment:  For this Schedule only, the Master Agreement shall
further be amended as follows:

 
1.      
The fourth line of Section 2(a) shall be amended by deleting “calendar quarter”
and replacing it with “month”.

 
2.      
Section 3(a) shall be amended by deleting the phrase “from the date such Item
was installed” and replacing it with “from the Installation Date”.

 
3.      
Section 6(b) of the Master Agreement shall be deleted in its entirety and
replaced with the following:  “(b) Provided that no Event of Default shall have
occurred, Lessee and/or its assigns, agents, customers, or sublesses shall, at
all times during the term of the Lease, be entitled to unlimited use and
enjoyment of the Equipment. In no event shall the Equipment be moved outside the
continental, contiguous United States.  Lessee and/or its assigns, customers,
agents, or sublesses of the equipment will comply with all laws, regulations,
and ordinances, and all applicable requirements of the manufacturer of the
Equipment that apply to the physical possession, use, operation, condition, and
maintenance of the Equipment.  Lessee agrees to obtain, or to require its
customers or agents to obtain, all permits and licenses necessary for the
operation of the Equipment.”

 
4.      
The first sentence of Section 6(c) shall be amended by adding “; provided,
however, that the foregoing shall not refer to or include any firmware of Lessee
or any other intellectual property of Lessee, including Lessee’s software”
before the parenthetical phrase.

 
5.      
The first sentence of Section 8(a) shall be deleted.

 
6.      
Section 8(c) shall be amended as follows:

 
i.      
“; PROVIDED, HOWEVER, THAT LESSEE MAY AND IS HEREBY SPECIFICIALLY AUTHORIZED TO
FROM TIME TO TIME OR AT ANY TIME TO,  ASSIGN, SUBLET, RENT,  OR TRANSFER ITS
RIGHTS TO THE EQUIPMENT HEREUNDER TO ANY CUSTOMER OR AGENT PURSUANT TO A LEASE,
SUBLEASE, RENTAL, PROCESSING AGREEMENT, OR OTHER SIMILAR AGREEMENT (“CUSTOMER
AGREEMENT”)” shall be added after “CONSENT OF LESSOR.”

 
ii.      
“Lessee grants to Lessor the right of first refusal on any sublease or other
grant of Lessee’s rights to the Equipment.”  shall be deleted.

 
7.      
Section 11 shall be deleted in its entirety and replaced with the following:

 
“11.  QUIET ENJOYMENT. Lessor and /or any Assignee covenants that so long as
Lessee is not in default under a Lease, Lessor and/or any Assignee shall  take
no action to interfere with  Lessee’s assignment, rental, enjoyment, sublease,
transfer, or
 

Lessor Initials: KP Lessee Initials: SPH

other unlimited possession and use of the Equipment or interfere with a Customer
Agreement, subject to and in accordance with the provisions of the Lease.”
 

Page 5 of 7

 

 

 
8.      
The following phrase shall be deleted from Section 15(a)(iii) “and in any
jurisdiction in which any of the Equipment is located”.

 
9.      
Section 16(a)(ii) shall be amended by deleting “remove,”.

 
10.     
Section 19(g) shall be amended by deleting “, and, upon Lessor’s request, Lessee
shall secure from its mortgagee, landlord or owner of the premises a waiver in
form and substance reasonably satisfactory to Lessor”.

 
All other terms and conditions of the Master Agreement shall remain in full
force and effect without change.
 
Lessee’s execution and delivery of this Schedule shall constitute its offer to
lease the Equipment described herein upon the terms and conditions set forth
herein.  Lessor’s subsequent execution of this Schedule in Michigan and delivery
to Lessee shall constitute its acceptance of the Lease. The Lease shall be
deemed made in Michigan. 
 
Notwithstanding anything herein or in the Master Agreement to the contrary,
Lessee acknowledges and agrees, that Lessor shall be entitled to claim for
federal income tax purposes, without limitation, all benefits, credits and
deductions related to the Equipment.
 
The undersigned Lessee acknowledges that this Schedule authorizes the Lessor or
its agents or assignee(s) to sign, execute and file on its behalf any and all
necessary documents, including UCC financing statements and other filings and
recordings, to make public this lease transaction.  The parties intend this
transaction to be a true lease, but if any court or tribunal, having power to
bind the parties, should conclude that all or part of this Schedule is not a
true lease but is in the nature of a sale, consignment, or other transaction,
the parties intend and the Lessee hereby grants a continuing security interest
in the Equipment from the date of this Schedule to secure the payment of all
Lessee’s indebtedness to Lessor.  In the event serial numbers for Items are
unavailable upon execution hereof, Lessee authorizes Lessor to amend this
Schedule by inserting correct serial numbers with respect to those Items.
 
THIS SCHEDULE TOGETHER WITH THE MASTER AGREEMENT AND ANY ADDITIONAL PROVISION(S)
REFERRED TO IN ITEM 10 CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE LESSOR AND
LESSEE AS TO THE LEASE AND THE EQUIPMENT.

            LESSOR:   LESSEE:   VARILEASE FINANCE, INC. USA TECHNOLOGIES, INC.  
          By: /s/ Kristy Phillips   By: /s/ David M. DeMedio   Name: Kristy
Phillips   Name: David M. DeMedio   Title: Vice President   Title: CFO  

 

Page 6 of 7

 

 

 
EXHIBIT A
Page 1 of 2 pages
 
Lessee:
 
USA Technologies, Inc.
 
               
ML dated:
 
April 30, 2014
 
                   
Schedule No.:
 
01
                   
 $     2,000,916.54
 
 
Location:
 
Headquartered at 100 Deerfield Lane, Suite 140, Malvern, PA 19355
       
Vendor
 
Invoice No.
 
Auth
No.
 
Qty
 
Description
 
Serial No.
 Cost per
Item
 
 Total
                               
Masterwork Electronics
 
 
116359
 
I
 
420
 
Top Assembly - G8ePort CDMA
Wireless with RFID card
 
0
 $          104.47
 
   $          43,877.40
 
Masterwork Electronics
 
 
116869
 
I
 
120
 
Top Assembly - G8ePort CDMA
Wireless with RFID card
 
0
 $          104.47
 
 $          12,536.40
 
Masterwork Electronics
 
 
116869
 
I
 
510
 
Top Assembly - G8ePort CDMA
Wireless with RFID card
 
0
 $          104.47
 
 $          53,279.70
 
Masterwork Electronics
 
 
116907
 
I
 
420
 
Top Assembly - G8 ePort Verizon
CDMA Wireless with OTI RFID card
reader
 
0
 $          104.47
 
 $          43,877.40
 
Masterwork Electronics
 
 
117407
 
I
 
420
 
Top Assembly - G8ePort CDMA
Wireless with RFID card
 
0
 $          104.47
 
 $          43,877.40
 
Masterwork Electronics
 
 
118490
 
I
 
210
 
Top Assembly - G8ePort CDMA
Wireless with RFID card
 
0
 $          104.47
 
 $          21,938.70
 
Masterwork Electronics
 
 
119093
 
I
 
840
 
Top Assembly - G8ePort CDMA
Wireless with RFID card
 
0
 $          104.47
 
 $          87,754.80
 
Masterwork Electronics
 
 
119135
 
I
 
1260
 
Top Assembly - G8ePort CDMA
Wireless with RFID card
 
0
 $          104.47
 
 $        131,632.20
 
Masterwork Electronics
 
 
119168
 
I
 
840
 
Top Assembly - G8ePort CDMA
Wireless with RFID card
 
0
 $          104.47
 
 $          87,754.80
 
Masterwork Electronics
 
 
119220
 
I
 
840
 
Top Assembly - G8ePort CDMA
Wireless with RFID card
 
0
 $          104.47
 
 $          87,754.80
 
Masterwork Electronics
 
 
119346
 
I
 
220
 
Top Assembly - G8ePort CDMA
Wireless with RFID card
 
0
 $          104.47
 
 $          22,983.40
 
Masterwork Electronics
 
 
119346
 
I
 
618
 
Top Assembly - G8ePort CDMA
Wireless with RFID card
 
0
 $          104.47
 
 $          64,562.46
 
Masterwork Electronics
 
 
119502
 
I
 
840
 
Top Assembly - G8ePort CDMA
Wireless with RFID card
 
0
 $          104.47
 
 $          87,754.80
 
Masterwork Electronics
 
 
119555
 
I
 
840
 
Top Assembly - G8ePort CDMA
Wireless with RFID card
 
0
 $          104.47
 
 $          87,754.80
 
Masterwork Electronics
 
 
119642
 
I
 
420
 
Top Assembly - G8ePort CDMA
Wireless with RFID card
 
0
 $          104.47
 
 $          43,877.40
 
Masterwork Electronics
 
 
119800
 
I
 
840
 
Top Assembly - G8ePort CDMA
Wireless with RFID card
 
0
 $          104.47
 
 $          87,754.80
 
Masterwork Electronics
 
 
120068
 
I
 
392
 
Top Assembly - G8ePort CDMA
Wireless with RFID card
 
0
 $          104.47
 
 $          40,952.24
 
Masterwork Electronics
 
 
120068
 
I
 
448
 
Top Assembly - G8ePort CDMA
Wireless with RFID card
 
0
 $          104.47
 
 $          46,802.56
 
Masterwork Electronics
 
 
120135
 
I
 
1050
 
Top Assembly - G8ePort CDMA
Wireless with RFID card
 
0
 $          104.47
 
 $        109,693.50
 
Masterwork Electronics
 
 
120576
 
I
 
132
 
Top Assembly - G8ePort CDMA
Wireless with RFID card
 
0
 $          104.47
 
 $          13,790.04
 
Masterwork Electronics
 
 
121052
 
I
 
420
 
Top Assembly - G9 ePort CDMA
 
0
 $            77.54
 
 $          32,566.80
 
Masterwork Electronics
 
 
121053
 
I
 
630
 
Top Assembly - G9 ePort CDMA
 
0
 $            77.54
 
 $          48,850.20
 
Masterwork Electronics
 
 
121342
 
I
 
840
 
Top Assembly - G9 ePort CDMA
 
0
 $            77.54
 
 $          65,133.60
 
Masterwork Electronics
 
 
121911
 
I
 
1260
 
Top Assembly - G9 ePort CDMA
 
0
 $            77.54
 
 $          97,700.40
 
Masterwork Electronics
 
 
122287
 
I
 
102
 
Top Assembly - G8ePort CDMA
Wireless with RFID card
 
0
 $          104.47
 
 $          10,655.94
 
Telit Wireless Solutions
 
 
3292
 
I
 
4000
 
CC864 Dual Verizon
 
0
 $            39.70
 
 $        158,800.00
 
Telit Wireless Solutions
 
 
3644
 
I
 
2500
 
CC864 Dual Verizon
 
0
 $            39.70
 
 $          99,250.00
 
Telit Wireless Solutions
 
 
3644
 
I
 
500
 
CC864 Dual Verizon
 
0
 $            39.70
 
 $          19,850.00
 
Telit Wireless Solutions
 
 
5434
 
I
 
3000
 
CC864 Dual Verizon
 
0
 $            36.00
 
 $        108,000.00
 
Telit Wireless Solutions
 
 
9830001301
 
I
 
5000
 
CE910 Dual Verizon Module
 
0
 $            27.98
 
 $        139,900.00
 
together with all additions, alterations, accessions and  modifications thereto
and replacements of any part thereof, and substitutions therefore, all
accessories, and attachments, in whole or in part. Any related software
(embedded therein or otherwise), all intangibles and other rights associated
with such equipment, including without limitation any licenses to use or own
such equipment, any manufacturer’s or other warranties with respect to such
equipment, all goods, refunds, rebates, remittances, insurance and insurance
proceeds, and all rights related thereto, and other property or rights to which
the Lessee may be or become entitled by reason of Lessee’s interest in the
equipment, software or personal property.
 
 

 

Page 7 of 7

 